Case 2:18-cv-00885-FB-LB Document 138 Filed 02/24/21 Page 1 of 3 PageID #: 1376




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
DAVID BUCHANAN, on behalf of
himself, FLSA Collective Plaintiffs and
the Class,
                                                    MEMORANDUM AND ORDER
                      Plaintiff,                    Case No. 18-CV-885 (FB) (LB)

       -against-

PAY-O-MATIC CHECK CASHING
CORP., and THE PAY-O-MATIC
CORP.,

                       Defendants.
------------------------------------------------x

Appearances:
For the Plaintiff:                                  For the Defendants:
ANN SEELIG                                          JONATHAN M. KOZAK
Lee Litigation Group, PLLC                          Jackson Lewis, P.C.
148 West 24th Street, 8th Floor                     44 South Broadway, 14th Floor
New York, New York 10011                            White Plains, New York 10601

BLOCK, Senior District Judge:

       Prior to his retirement, Magistrate Judge Steven Gold issued a report and

recommendation (“R&R”) recommending approval of a proposed settlement, with

certain modifications, in this putative class action. The R&R advised that “[a]ny

objections to the recommendations made in this Report must be made . . . on or

before October 22,” and warned that “[f]ailure to file timely objections may waive

the right to appeal the District Court’s Order.” R&R at 21. The R&R was



                                                1
Case 2:18-cv-00885-FB-LB Document 138 Filed 02/24/21 Page 2 of 3 PageID #: 1377




electronically served on all parties as soon as it was entered. To date, no objections

have been filed.

      Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate s report and recommendation

operates as a waiver of further judicial review of the magistrate s decision.”). The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R. The Court

agrees with Magistrate Judge Gold’s assessment that the main settlement was fair

and reasonable, but that the addendum was not. It further agrees that the proposed

class notice was deficient because it failed to advise class members of their right to

appear through their own counsel.




                                          2
Case 2:18-cv-00885-FB-LB Document 138 Filed 02/24/21 Page 3 of 3 PageID #: 1378




      Accordingly, the Court adopts the R&R. The Court will enter an order

approving distribution of class notice upon submission of a proposed notice that

corrects the deficiency identified in the R&R.

      SO ORDERED.



                                             _/S/ Frederic Block     _______
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
February 24, 2021




                                         3
